DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/21/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:    
Claims 19 and 20 should be amended to recite, “the method of claim 18” and “the method of claim 19” respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, "the sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation, “the first torsion bar” in line 5. There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by amending the claim to recite, “a first torsion bar” in line 3 or by amending the claim to recite, “the torsion bar” in line 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated  by Reynolds (US 8573621 B1).
With respect to claim 1, Reynolds discloses: A torsion bar system, comprising: a first torsion bar (10, Fig. 2) configured to adjust a ride height of a first wheel of a vehicle (see Col. 6, LL. 16-20); a first actuator (34, Fig. 11) coupled to the first torsion bar and configured to control a load on the first torsion bar; and an electronic control unit (40, Fig. 14) coupled to the first actuator and configured to: set a position of the first torsion bar using the first actuator and based on the load on the first torsion bar (see Col. 11, LL. 47-53).
With respect to claim 2, Reynolds discloses: to set the position of the first torsion bar (10, Fig. 2) the electronic control unit (40, Fig. 4) is coupled to cause the first actuator (34, Fig. 11) to wind the first torsion bar to increase the ride height of the first wheel or cause the first actuator to unwind the first torsion bar to decrease the ride height of the first wheel (see Col. 6, LL. 16-20).
With respect to claim 3, Reynolds discloses: a sensor ("sensor", Col. 11, L. 48) configured to detect sensor data, wherein the electronic control unit is configured to: determine the load on the first torsion bar based on sensor data (Col. 11, LL. 47-53). 
With respect to claim 6, Reynolds discloses: a second torsion bar (10, Fig. 2; see Fig. 14) configured to adjust a second ride height of a second wheel (see Col.13, LL. 30-39) of the vehicle; and a second actuator (34, Fig. 11; see Fig. 14) coupled to the second torsion bar; wherein the electronic control unit is coupled to the second actuator and based on the load of the second torsion bar (see Col. 10, LL. 57-63). 
With respect to claim 7, Reynolds discloses: the electronic control unit (40, Fig. 4) is configured to set the position of the second torsion bar (10, Fig. 2; see Fig. 14) independent of the position of the first torsion bar (10, Fig. 2) (see Col. 13, LL. 34-37).
With respect to claim 12, Reynolds discloses: A torsion bar system, comprising: a first torsion bar (10, Fig. 2) configured to adjust a ride height of a first wheel of a vehicle (see Col. 6, LL. 16-20); a first actuator (34, Fig. 11) coupled to the first torsion bar and configured to apply a first torque to wind or unwind the first torsion bar; and an electronic control unit (40, Fig. 14) coupled to the first actuator and configured to: set a position of the first torsion bar using the first actuator (see Col.13, LL. 30-39).
With respect to claim 13, Reynolds discloses: a second torsion bar (10, Fig. 2; see Fig. 14) configured to adjust a ride height of a second wheel of the vehicle (see Col.13, LL. 30-39); a second actuator (34, Fig. 11; see Fig. 14) coupled to the second torsion bar and configured to apply a second torque to wind or unwind the second torsion bar, wherein the first torque is different from the second torque; and wherein the electronic control unit is configured to set a position of the second torsion bar using the second actuator (see Col.13, LL. 30-39).
With respect to claim 14, Reynolds discloses: the first torsion bar (10, Fig. 2) and the second torsion bar (see Fig. 14) are not coupled together, wherein the electronic control unit is configured to set the position of the second torsion bar independently of the position of the first torsion bar (see Col. 13, LL. 30-39).
With respect to claim 18, Reynolds discloses: a method for adjusting a ride height of a vehicle, comprising: obtaining by a processor, sensor data ; determining by the processor, a load or an amount of torque to apply to a torsion bar (10, Fig. 2) of the vehicle based on the sensor data (Col. 11, LL. 47-53); and winding or unwinding the first torsion bar based on the load or the amount of torque to apply to decrease or increase the ride height (see Col. 13, LL. 30-39).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 8573621 B1) in view of Letizio (US 20200016951 A1).
With respect to claim 4, Reynolds discloses all of the features as set forth above but is silent in teaching: the sensor is a camera positioned on a front of the vehicle or a rear of the vehicle and is configured to capture image data, wherein the electronic control unit is configured to: recognize an object or a change in a path in the image data; determine the load on the first torsion bar based on the object or the change in the path in the image data; and set the position of the first torsion bar before the vehicle traverses the object or the path.
Letizio discloses a suspension system capable of automatically adjusting a ride height in combination with a camera and electronic control unit wherein the electronic control unit is configured to recognize an object or a change in a path in the image data and adjust the ride height before the vehicle traverses the object or path (see abstract).
Before the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Letizio to include a camera and to determine the load on the first torsion bar based on the object or the change in the path in the image data; and set the position of the first torsion bar before the vehicle traverses the object or path to arrive at the claimed invention. Such a person would have been motivated to make the modification to protect a vehicle from colliding with overhead obstacles. 
Note, the test for obvious is what the combined teachings would have suggested to a person of ordinary skill in the art (see MPEP 2145 III.). Since Letizio discloses lowering the ride height to avoid an obstacle, and Reynolds discloses lowering the ride height by setting a position of a torsion bar, what would have been suggested to such a person is: lowering the ride height by setting a position of a torsion bar to avoid an obstacle. The same reasoning would also apply to other rejections made in view of a suspension system with means for lowering the vehicle that are different than the means for lowering a vehicle as claimed in the instant application. 
With respect to claim 15, Reynolds discloses all of the features as set forth above but is silent in teaching: a camera positioned on a front of the vehicle or a rear of the vehicle and is configured to capture image data, wherein the electronic control unit is configured to: recognize an object or a change in a path in the image data; determine a first load on the first torsion bar and a second load on the second torsion bar based on the object or the change in the path in the image data; and set the position of the first torsion bar and the second torsion bar before the vehicle traverses the object or the path based on the first load and the second load.
Letizio discloses a suspension system capable of automatically adjusting a ride height in combination with a camera and electronic control unit wherein the electronic control unit is configured to recognize an object or a change in a path in the image data and adjust the ride height before the vehicle traverses the object or path (see abstract).
Before the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Letizio to include a camera and to determine the load on the first torsion bar based on the object or the change in the path in the image data; and set the position of the first torsion bar before the vehicle traverses the object or path to arrive at the claimed invention. Such a person would have been motivated to make the modification to protect a vehicle from colliding with overhead obstacles. 
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 8573621 B1) in view of Rogness (US 20190337523 A1).
With respect to claim 5, Reynolds discloses all of the features as set forth above but is silent in teaching: a height sensor that is configured to detect a height of the first wheel, wherein the electronic control unit is configured to determine the load on the first torsion bar based on the height of the first wheel. 
Rogness discloses a torsion bar system comprising a height sensor (308/310, Fig. 3A) and an electronic control unit (406, Fig. 5) wherein the electronic control unit is configured to determine the load (“force angle characteristics”, paragraph [00038]) on a torsion bar based on the height of a wheel. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Reynolds in view of Rogness to arrive at the claimed invention and in order to reduce body roll in accordance with the teachings of Rogness. 
With respect to claim 10, Reynolds discloses all of the features as set forth above but is silent in teaching: a height sensor on each wheel of the vehicle and configured to measure a height of each wheel of the vehicle; wherein the electronic control unit configured to: determine a roll of the vehicle based on the height of each wheel, and set the position of the first torsion bar based on the roll of the vehicle.
Rogness discloses a torsion bar system comprising a height sensor (502, Fig. 5) configured to measure a height of each wheel of a vehicle, and an electronic control unit (406, Fig. 5) configured to: determined a roll of the vehicle based on the height of each wheel (see paragraph [0053]), and set the position of the torsion bar based on the roll of the vehicle (see “engagement of an anti-roll mechanism”, claim 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Reynolds in view of Rogness to arrive at the claimed invention and in order to reduce body roll in accordance with the teachings of Rogness. 
Claims 8-9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 8573621 B1) in view of Niaura (US 20050093265 A1).
With respect to claims 8 and 9, Reynolds discloses all of the features as set forth above but is silent in teaching: a drive selector configured to obtain a driving mode including a luxury mode or a sport mode; wherein the electronic control system is configured to set the position of the first torsion bar based on the configuration of the mode; wherein the electronic control unit is configured to: cause the first actuator to wind the first torsion bar to increase the ride height when the driving mode is the luxury mode; and cause the first actuator to unwind the first torsion bar to decrease the ride height when the driving mode is the sport mode. 
Niauara discloses a drive selector (inherent for different drive modes) configured to obtain a driving mode including a luxury mode (“Touring”, see Fig. 4) or a sport mode (“sport”, see Fig. 4); wherein the electronic control unit is configured to: increase the ride height when the driving mode is the luxury mode.
Before the effective filing date it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Niauara to set the position of the torsion bar to provide a luxury mode and sport mode as claimed to provide a user the option to adjust suspension characteristics in accordance with the user’s present needs.
With respect to claims 16 and 17, Reynolds discloses all of the features as set forth above but is silent in teaching: a drive selector configured to obtain a driving mode including a luxury mode or a sport mode; wherein the electronic control system is configured to set the position of the first torsion bar based on the configuration of the mode; wherein the electronic control unit is configured to: cause the first actuator to wind the first torsion bar to increase the ride height when the driving mode is the luxury mode; and cause the first actuator to unwind the first torsion bar to decrease the ride height when the driving mode is the sport mode. 
Niauara discloses a drive selector (inherent for different drive modes) configured to obtain a driving mode including a luxury mode (“Touring”, see Fig. 4) or a sport mode (“sport”, see Fig. 4); wherein the electronic control unit is configured to: increase the ride height when the driving mode is the luxury mode.
Before the effective filing date it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Niauara to set the position of the torsion bar to provide a luxury mode and sport mode as claimed to provide a user the option to adjust suspension characteristics in accordance with the user’s present needs. 
With respect to claims 19 and 20, Reynolds discloses all of the features as set forth above but is silent in teaching: obtaining a driving mode including a luxury mode or a sport mode; wherein winding or unwinding the first torsion bar is based on the driving mode, wherein winding or unwinding the first torsion bar based on the load or the amount of torque to apply to decrease or increase the ride height includes: winding the torsion bar to increase the ride height when the driving mode is the luxury mode; and unwinding the first torsion bar to decrease the ride height when the driving mode is the sport mode.
Niauara discloses a drive selector (inherent for different drive modes) configured to obtain a driving mode including a luxury mode (“Touring”, see Fig. 4) or a sport mode (“sport”, see Fig. 4); wherein the electronic control unit is configured to: increase the ride height when the driving mode is the luxury mode.
Before the effective filing date it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Niauara to set the position of a torsion bar to provide a luxury mode and sport mode as claimed to provide a user the option to adjust suspension characteristics in accordance with the user’s present needs. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 8573621 B1) in view of Ahmadian (US 20170361672 A1).
With respect to claim 11, Reynolds discloses all of the features as set forth above but is silent in teaching: a yaw sensor including an accelerometer or gyroscope that is configured to measure an angular velocity of the vehicle around a vertical axis; and a pitch sensor that is configured to measure a pitch about a lateral axis of the vehicle; wherein the electronic control unit is configured to: set the position of the first torsion bar based on the angular velocity or the pitch of the vehicle.
Ahmadian discloses  a similar suspension system comprising a yaw sensor (“yaw rate sensor”, paragraph [0042]) including an accelerometer or gyroscope that is configured to measure an angular velocity (“yaw rate”) of the vehicle around a vertical axis; and a pitch sensor (“pitch rate sensor”, paragraph [0042]) that is configured to measure a pitch about a lateral axis of the vehicle; wherein an electronic control unit (see “electro-dynamically controlled”, paragraph [0028]) is configured to: set the height of a suspension system based on the angular velocity or the pitch of the vehicle (see paragraph [0046]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Reynold’s in view of Ahmadian to include a pitch sensor and yaw sensor and to adjust the height of the vehicle based on information from those sensors to arrive at the claimed invention and to provide a vehicle that maintains a leveled height as taught by Ahmadian (see paragraph [0046]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses torsion bar systems and systems for raising and lowering a vehicle’s ride height. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616